Title: From James Madison to Albert Gallatin, 20 April 1807
From: Madison, James
To: Gallatin, Albert



Sir,
Department of State, April 20th. 1807.

Be pleased to issue your Warrant on the appropriation for the relief of distressed American Seamen for two hundred and ten dollars and twenty four cents in favor of James Davidson jr: he being the holder of a bill of Exchange for that sum, dated the 18th. March, 1807, drawn on me by Maurice Rogers Esqr. Consul of the United States at St. Iago de Cuba, said Rogers to be charged and held accountable for the same. I am &c.

James Madison.

